                      Case 5:19-cv-00060-LGW-BWC Document 18 Filed 06/02/20 Page 1 of 1

         AO 450(GAS Rev 10/03)Judgment in a Civil Case                                                                FILED
                                                                                                            U.S.. DiSTRiCT COURT
                                                                                                               •p ••• I jc'-'nf-:' i-^iy
                                       United States District Court
                                                    Southern District oj Georgia
                                                                                                            ri FT'K ^
                  BRIAN ALDEAIN SHREEVES                                                                    So!"?--:!f~"rcX

                                                                                 JUDGMENT IN A CIVIL CASE



                                               V.                                CASE NUMBER; 5:19-CV-60

                  PATRICK GARTLAND




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □      has rendered its verdict.


                     Decision by Court. This action came before the Court. The issues have been con.sidered and a decision has been rendered.
            IZl
                   IT IS ORDERED AND ADJUDGED

                   thai in accoi dance with the Order of this Court dated May 28, 2020: the Report and Recommendations

                   of the Magistrate .ludge is ADOPTED as the opinion of this Couit. The Court DISMISSES Shreeves'

                   Petition without prejudice and DENIES in forma pauperis status on appeal. This civil action stands

                   closed.




            Approved
                                           ODBEY WOOD. .lUDGE


                                                                                            £(STRIC1 '

                                               2-0                              Scott L. Poff
            Date                                                                Clerk


                                                                                              J
                                                                                                     'CuL
                                                                                (By) [^puty Clerk
aASRe\' 10/1/03
